


Exhibit 10.28

 

2005 INCENTIVE AWARD PLAN

 

OF

 

OWENS-ILLINOIS, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT (“RSU”) AGREEMENT (“AGREEMENT”),
dated                       (the “Grant Date”)is made by and between
Owens-Illinois, Inc., a Delaware corporation (the “Company”) and the person
whose account for which this grant is being accepted, an employee of the Company
or a Parent Corporation or a Subsidiary (the “Employee”):

 

WHEREAS, the Company has established the 2005 Incentive Award Plan (the “Plan”);
and

 

WHEREAS, the Plan provides for the issuance of RSUs, subject to certain vesting
conditions thereon and to other conditions stated herein; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined it would be to the advantage and best interest
of the Company and its stockholders to issue the RSUs provided for herein to the
Employee in partial consideration of services rendered, or to be rendered, to
the Company and/or its subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below, unless the context clearly indicates to the contrary. 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.  The masculine pronoun shall include the feminine and neuter and
the singular the plural, where the context so indicates.

 

Section 1.1.           Cause

 

“Cause” shall mean dishonesty, disloyalty, misconduct, insubordination, failure
to reasonably devote working time to assigned duties, failure or refusal to
comply with any reasonable rule, regulation, standard or policy which from time
to time may be established by the Company, including, without limitation, those
policies set forth in the Owens-Illinois Policy Manual in effect from time to
time, or failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

 

--------------------------------------------------------------------------------


 

Section 1.2.           Common Stock

 

“Common Stock” shall mean the common stock of the Company, $.01 par value.

 

Section 1.3.           Competing Business

 

“Competing Business” shall mean any person, corporation or other entity engaged
in the United States of America or in any other country in which the Company,
any Parent Corporation or any Subsidiary manufactures or sells its products, in
the manufacture or sale of glass containers, or any other products manufactured
or sold by the Company, any Parent Corporation or any Subsidiary within the last
two (2) years prior to the Employee’s Termination of Employment or Retirement.

 

Section 1.4.           Disability

 

“Disability” means the total disability of the Employee, as determined in the
sole discretion of the Committee.

 

Section 1.5.           Exchange Act

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

Section 1.6.           Fair Market Value

 

“Fair Market Value” means with respect to a share of Stock as of a given date,
(i) the closing price of a share of Stock on the principal exchange on which
shares of Stock are then trading, if any, or if shares were not traded on that
day, then on the next preceding trading day during which a sale occurred; or 
(ii) if Stock is not traded on an exchange but is quoted on NASDAQ or a
successor or other quotation system, (1) the last sales price (if Stock is then
listed as a National Market Issue under the NASDAQ  National Market System) for
such day; or (2) the mean between the closing representative bid and asked
prices (in all other cases) for the Stock on that day as reported by NASDAQ or
such successor quotation system; or (iii) if the Stock is not publicly traded on
an exchange and quoted on NASDAQ or a successor quotation system, the mean
between the closing bid and asked prices for the Stock on such day as determined
in good faith by the Committee; or (iv) if the Stock is not publicly traded the
fair market value established by the Committee acting in good faith.

 

Section 1.7.           Parent Corporation

 

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

Section 1.8.           Plan

 

“Plan” shall mean the 2005 Incentive Award Plan of Owens-Illinois, Inc.

 

2

--------------------------------------------------------------------------------


 

Section 1.9.           Retirement

 

“Retirement” solely for purposes of this Agreement shall mean “separation from
service” (within the meaning of Section 409A of the Code) of an Employee from
the Company, a Parent Corporation or a Subsidiary after reaching the age of 60
and having 10 years of employment with the Company.

 

Section 1.10.        Restricted Stock Unit

 

“Restricted Stock Unit” shall mean the right to receive one share of Common
Stock for each Restricted Stock Unit granted.

 

Section 1.11.        Rule 16b-3

 

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

 

Section 1.12.        Securities Act

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

Section 1.13.        Subsidiary

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  “Subsidiary” shall also mean any partnership
in which the Company and or any Subsidiary owns more than fifty (50%) percent of
the capital or profits interests.

 

Section 1.14.        Termination of Employment

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company, a Parent Corporation or a
Subsidiary is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination by resignation or discharge, but
excluding (a) a termination where there is a simultaneous reemployment or
continuing employment of the Employee by the Company, a Parent Corporation or
any Subsidiary, (b) a termination where the Employee continues a relationship
(e.g., as a director or as a consultant) with the Company, a Parent Corporation
or a Subsidiary, or (c) a termination resulting from the Retirement, death or
Disability of the Employee.  The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
Termination of Employment resulted from a discharge for Cause, and all questions
of whether a particular leave of absence constitutes a Termination of
Employment.  Notwithstanding any other provision of this Agreement, the Company,
any Parent Corporation or any Subsidiary has the absolute and unrestricted right
to terminate the Employee’s employment at any time for any reason whatsoever,
with or without Cause.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II.

 

ISSUANCE OF RSUs

 

Section 2.1.           Issuance of RSUs

 

In consideration of the services rendered or to be rendered to the Company, a
Parent Corporation or a Subsidiary and for other good and valuable consideration
which the Committee has determined to be equal to the par value of its Common
Stock, on the date hereof the Company awards to the Employee the number of RSUs
specified for this grant in the “20       Equity Grant Letter, provided to the
Employee by the Company under separate cover.

 

Section 2.2.           No Right to Continued Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Employee any
right to continue in the employee of the Company, any Parent Corporation or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company, any Parent Corporation or any Subsidiary, which are hereby expressly
reserved, to discharge the Employee at any time for any reasons whatsoever, with
or without Cause.

 

ARTICLE III.

 

VESTING; PAYMENT

 

Section 3.1.           Vesting of RSUs

 

Except as otherwise provided in this Section 3.1, the RSUs shall vest in 25%
increments on each anniversary of the Grant Date with full vesting on the fourth
anniversary of the Grant Date; provided, however, that notwithstanding the
foregoing the RSU shall be fully vested on the date (i) the Employee dies,
(ii) satisfies the requirements for Retirement under Section 1.9 provided that
the Employee has held the RSU for at least one year from the Grant Date,
(iii) experiences a Disability, or (iv) of a Change in Control, provided that
the Employee does not experience a Termination of Employment prior to such date.

 

Section 3.2.           Termination of RSUs

 

Until vested pursuant to Section 3.1, all RSUs issued to the Employee pursuant
to this Agreement shall terminate immediately upon a Termination of Employment. 
For the avoidance of doubt, if the Employee experiences a Termination of
Employment prior to a Vesting Date for any reason not described in Section 3.1,
all RSUs issued to the Employee pursuant to this Agreement shall immediately
terminate.

 

Section 3.3.           Payment of RSUs

 

RSUs shall become payable, to the extent vested as follows:

 

25% of the RSUs on the first anniversary of the Grant Date

 

4

--------------------------------------------------------------------------------


 

25% of the RSUs on the second anniversary of the Grant Date

 

25% of the RSUs on the third anniversary of the Grant Date

 

25% of the RSUs on the fourth anniversary of the Grant Date

 

Section 3.4            Adjustments

 

In the event of any change in the number or type of outstanding shares of Common
Stock as a result of a stock dividend, stock split or otherwise, the Committee
may make such adjustments to the number of RSUs credited to the Employee and/or
the shares subject to such RSUs, as the Committee deems appropriate in its sole
discretion.

 

ARTICLE IV.

 

NON-COMPETITION/NON-SOLLICITATION

 

Section 4.1.           Covenant Not to Compete

 

Employee covenants and agrees that prior to Employee’s Termination of Employment
or Retirement and for a period of three (3) years following the Employee’s
Termination of Employment or Retirement, including without limitation
termination for Cause or without Cause, Employee shall not, in any country in
which the Company, any Parent Corporation or any Subsidiary manufactures or
sells it products, engage, directly or indirectly, whether as principal or as
agent, officer, director, employee, consultant, shareholder or otherwise, alone
or in association with any other person, corporation or other entity, in any
Competing Business.

 

Section 4.2.           Non-Solicitation of Employees

 

Employee agrees that prior to his Termination of Employment or Retirement and
for three (3) years following Employee’s Termination of Employment or
Retirement, including without limitation termination for Cause or without Cause,
Employee shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee of the Company, any Parent Corporation or any
Subsidiary to leave the employment of the Company, any Parent Corporation or any
Subsidiary for any reason whatsoever, or hire any employee of the Company, any
Parent Corporation or any Subsidiary except into the employment of the Company,
a Parent Corporation or a Subsidiary.

 

Section 4.3            Equitable Relief

 

Employee agrees that it is impossible to measure in money the damages that will
accrue to the Company in the event that Employee breaches any of the restrictive
covenants provided in Sections 4.1 or 4.2 hereof.  Accordingly, in the event
that Employee breaches any such restrictive covenant, the Company shall be
entitled to an injunction restraining Employee from further violating such
restrictive covenant.  If the Company shall institute any action or proceeding
to enforce any such restrictive covenant, Employee hereby waives the claim or
defense that the Company has an adequate remedy at law and agrees not to assert
such claim or defense.  The foregoing shall not prejudice the Company’s right to
require Employee to account

 

5

--------------------------------------------------------------------------------


 

for and pay over to the Company, and Employee hereby agrees to account for and
pay over, any compensation, profits, monies, accruals or other benefits derived
or received by Employee as a result of any transaction constituting a breach of
any of the restrictive covenants provided in Sections 4.1 or 4.2 hereof.

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.1.           Administration

 

The Committee shall have the power to interpret the Plan and this Agreement, and
to adopt such rules for the administration, interpretation, and application of
the Plan as are consistent therewith, to interpret, amend or revoke any such
rules.  All action taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan or this Agreement except with respect to matters
which under Rule 16b-3, or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of the Committee.  No member of
the Committee or Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the RSUs, and
all members of the Committee and the Board shall be fully protected by the
Company in respect of any such action, determination or interpretation.

 

Section 5.2.           RSUs Not Transferable

 

No RSU or any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Employee or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), any attempted disposition thereof shall be null and void
and of no effect; provided however, that this Section 5.2 shall not prevent
transfers by will or by the applicable laws of descent and distribution.

 

Section 5.3.           Conditions to Issuance of Stock Certificates

 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

 

(a)           The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;
and

 

6

--------------------------------------------------------------------------------


 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and

 

(d)           Subject to Section 5.10 the payment by the Employee of all amounts
which, under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon vesting or payment of a RSU; and

 

(e)           The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.

 

Section 5.4.           Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Senior Vice President, Human Resources,
and any notice to be given to the Employee shall be addressed to him at the
address given beneath his signature hereto.  By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to him.  Any notice which is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.4.  Any
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

 

Section 5.5.           Rights as Stockholder

 

No Employee shall, by virtue of any RSU, be entitled to vote in any Company
election, receive any dividend in respect of a RSU or exercise any other rights
of a stockholder of the Company.  RSUs shall not confer upon any Employee any
rights of a stockholder of the Company unless and until any such RSUs have
vested and shares of Common Stock have been distributed in respect of such RSUs.

 

Section 5.6.           Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.7.           Conformity to Laws

 

The Employee acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of applicable law, including
without limitation the provisions of the Securities Act and the Exchange Act,
the regulations and rules promulgated by the Securities and Exchange Commission
thereunder, the applicable exemptive conditions of Rule 16b-3 and any other
applicable laws.  Notwithstanding anything herein to the contrary, this
Agreement shall be administered only in such a manner as to conform to such
laws, rules and regulations.  To the extent permitted by applicable law, this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

7

--------------------------------------------------------------------------------


 

Section 5.8.           Section 409A

 

Section 409A of the Internal Revenue Code provides that “nonqualified deferred
compensation” that does not meet the requirements specified in Section 409A may
become subject to penalty taxes.  Currently, the Company does not believe that
RSUs constitute nonqualified deferred compensation within the meaning of
Section 409A; however, if, in the future, the RSUs are or may become subject to
Section 409A, the Committee may make such modifications to the Plan and this
Agreement as may become necessary or advisable, in the Committee’s sole
discretion, to either comply with Section 409A or to avoid its application to
the RSUs.

 

Section 5.9.           Amendments

 

This Agreement and the Plan may be amended without the consent of the Employee
provided that such amendment would not impair any rights of the Employee under
this Agreement.  No amendment of this Agreement shall, without the consent of
the Employee, impair any rights of the Employee under this Agreement.

 

Section 5.10.        Tax Withholding

 

The Company’s obligation to issue or deliver to the Employee any certificate or
certificates for shares of Common Stock is expressly conditioned upon receipt
from the Employee, on or prior to the date reasonably specified by the Company
of:

 

(a)           Full payment (in cash or by check) of any amount that must be
withheld by the Company (or other employer corporation) for federal, state
and/or local tax purposes; or

 

(b)           Subject to the Committee’s consent, full payment by delivery to
the Company of unrestricted shares of the Company’s Common Stock previously
owned by the Employee, duly endorsed for transfer to the Company by the Employee
with an aggregate Fair Market Value (determined, as applicable, as of the date
of vesting or as of the date of the distribution) equal to the amount that must
be withheld by the Company (or other employer corporation) for federal, state
and/or local tax purposes; or

 

(c)           With respect to the withholding obligation for RSUs that become
vested, subject to the Committee’s consent, full payment by retention by the
Company of a portion of the shares deliverable in respect of such vested RSUs
with an aggregated Fair Market Value (determined on the payment date) equal to
the amount that must be withheld by the Company (or other employer corporation)
for federal, state and/or local tax purposes; or

 

(d)           Subject to the Committee’s consent, a combination of payments
provided for in the foregoing subsections (a), (b) and (c).

 

Notwithstanding anything herein to the contrary, the number of shares which may
be withheld with respect to the payment of any RSUs in order to satisfy the
Company’s federal, state and/or local tax withholding obligations with respect
to the payment of the RSUs shall be limited to the number of shares which have a
Fair Market Value on the date of withholding equal

 

8

--------------------------------------------------------------------------------


 

to the aggregate amount of such withholding obligations based on the minimum
applicable statutory withholding rates for federal, state and/or local income
and payroll tax purposes.

 

Section 5.11         Clawback

 

Notwithstanding anything contained in the Agreement to the contrary, all RSUs
awarded under this agreement, and any shares of Common Stock issued upon
settlement hereunder may be subject to forfeiture, or repayment pursuant to the
terms of any policy that the Company may implement in compliance with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

Section 5.12.        Governing Law

 

This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

 

IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

 

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

By:

 

 

Its:

Sr. VP Chief Human Resources Officer

 

 

 

9

--------------------------------------------------------------------------------
